Case: 11-30117     Document: 00511569898         Page: 1     Date Filed: 08/12/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 12, 2011

                                     No. 11-30117                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



MAKEISHA S. VEDOL,


                                                  Plaintiff - Appellant

v.

JACOBS ENTERTAINMENT, INCORPORATED; RACELAND TRUCK
PLAZA AND CASINO, L.L.C.,


                                                  Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                              USDC No. 2:10-CV-57


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Makeisha Vedol appeals the district court’s summary judgment dismissing
her employment discrimination and retaliation claims.                  The district court



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30117      Document: 00511569898        Page: 2    Date Filed: 08/12/2011



                                     No. 11-30117

granted summary judgment to Jacobs Entertainment on the ground that
Jacobs’s motion was unopposed.1 Finding no error, we AFFIRM.
                                            I.
      Makeisha Vedol was employed by Jacobs Entertainment from March 2003
until her discharge in August 2009. Jacobs Entertainment maintains that Vedol
was discharged after incurring a rash of written warnings for violating various
company policies; Vedol’s response -- although she does not say so in her
appellate brief -- is that she was discharged on account of her race.
      Vedol filed suit against Jacobs Entertainment on January 8, 2010. On
November 29, Jacobs moved for summary judgment, and a hearing was set to
consider the motion on December 15. On December 7, Vedol filed an ex parte
motion to continue the hearing; therein, Vedol noted that she had not previously
requested an extension of time, that she needed additional time to respond to the
summary judgment motion, and that she needed to conduct additional discovery.
Vedol’s motion was deficient, however, because she had failed to attach the
requisite accompanying memorandum and notice; she was given seven days to
remedy the deficiency.        Although she attempted to do exactly that, she
ultimately failed, and on December 15, the district court granted Jacobs’s motion
for summary judgment, deeming it unopposed. After Vedol’s subsequent motion
for reconsideration was denied, she filed a timely notice of appeal.
                                           II.
      We review a grant of summary judgment de novo. Seacor Holdings, Inc.
v. Commonwealth Ins. Co., 635 F.3d 675, 680 (5th Cir. 2011). Because Vedol
would have borne the burden of proof at trial, at summary judgment she was
required to “go beyond the pleadings and by her own affidavits, or by the


      1
        The district court also noted that Vedol was unable to “prove[] the prima facie
elements of her claims of discrimination and retaliation.” We need not reach that issue on
appeal.

                                            2
   Case: 11-30117      Document: 00511569898         Page: 3     Date Filed: 08/12/2011



                                      No. 11-30117
depositions, answers to interrogatories, and admissions on file, designate specific
facts showing that there is a genuine issue for trial.” See Celotex Corp. v.
Catrett, 477 U.S. 317, 324 (1986) (internal quotation marks omitted). Vedol
failed to meet this burden because she failed to file any substantive response to
Jacobs’s motion.
       Vedol argues that because she had not previously sought an extension of
time, the local rules entitled her to an extension. Her argument -- whatever its
merit may be in theory -- fails because she never properly filed a motion seeking
an extension of time.2 The district court did not err in granting summary
judgment to Jacobs.
                                            III.
       For the foregoing reasons, the summary judgment in favor of Jacobs
Entertainment is
                                                                              AFFIRMED.




       2
       As we have said, Vedol filed a deficient motion seeking such an extension; after being
informed of the deficiency, Vedol failed to cure it.

                                             3